DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112(b)
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-20, Claim 1 recites “. . . a silicone resin having a siloxane constitutional unit that includes a silsesquioxane unit as the siloxane constitutional unit, includes an epoxy-containing constitutional unit as the siloxane constitutional unit in a proportion of 50 mole percent or more of a totality of all siloxane constitutional units in the silicone resin.”  This recitation is unclear, confusing and indefinite whether “includes an epoxy-containing constitutional unit” is a constitutional unit of the silicone resin or the silsesquioxane constitutional unit.  The problem is the non-parallel construction of “silicone resin having a siloxane constitutional unit that includes a silsesquioxane unit as the siloxane constitutional unit, and includes an epoxy-containing constitutional unit as the siloxane constitutional unit.  This indicates that the silsesquioxane unit is not recited as a constitutional unit of the silicone resin (underlining added for emphasis).  Also, the wording in this recitation “as the siloxane constitutional unit” for each of the silsesquioxane unit and epoxy-containing constitutional unit causes confusion whether a siloxane constitutional unit, and includes an epoxy-containing constitutional unit as a siloxane constitutional unit in a proportion of 50 mole percent or more of a totality of all siloxane constitutional units in the silicone resin.” Underlining added for emphasis. 
Claim 2 recites “. . . wherein the cationically curable silicone resin includes a constitutional unit represented by Formula (I) as the silsesquioxane unit in a proportion of 50 mole percent or more of the totality of all siloxane constitutional units in the cationically curable silicone resin, where Formula (I) . . .”  This recitation is vague, unclear and indefinite because Claim 1 as amended has “. . . includes an epoxy-containing constitutional unit as the siloxane constitutional unit in a proportion of 50 mole percent or more of a totality of all siloxane constitutional units in the silicone resin . . .”  How can the Formula (I) of claim 2 be more than 50 mole percent of the totality of all siloxane constitutional units when from Claim 1 the epoxy-containing constitutional unit as the siloxane constitutional unit is in a proportion of more than 50 mole percent of the totality of all siloxane constitutional units in the silicone resin?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as obvious over WO 2015-087686, Tsuji eta al.  WO 2015-087686 was filed in the U.S. as a national phase patent application and published in English as U.S. 2016/0297933 Kuwana et al, which will be referenced throughout this Office Action for disclosures of WO 2015-087686 and will be referred to as “Kuwana”.    
Regarding Claim 1, Kuwana discloses in the entire document particularly in the title, abstract and at ¶s [0001], [0008], [0026], [0032], [0036-0038], [0045] - [0049], [0063], [0126] -[0133], [0145], [0159], 0168, 0177, examples 21, 24 and examples claims 21, 23, 31, 34, a polyorganosilsesquioxane capable of forming, when cured, a cured product that offers high surface hardness as a hard coat film and good heat resistance, is highly flexible, and has excellent processability for the hard coat film including a substrate (See ¶s (0001 and 0026) {reading on hard coat film of pending Claim 1}.  From claims 21, 25 and 34, and ¶s 0123, 0135, 0158 and examples 21 and 24, the hard coat film provided with a substrate and a hard coating layer has as examples of the substrate including polyethylene terephthalate, (PET), polyethylene naphthalate {PEN), triacetyl cellulose (TAC), and polyimide (Pl), but are not particularly limited thereto.  From Examples 21 and 24 the substrate is TAC and PEN, respectively, both with a hard coat film as a hard coat layer on one side of the substrate {reading on triacetyl cellulose substrate and poly(ethylene naphthalate) with a hard coat layer disposed on one side of the substrate of pending Claim 1}.  
3/2, where R1 represents an epoxy-containing group for a cationically curable compound (See ¶ 0037-0038) {reading on cationically curable silicone resin with silsesquioxane unit as siloxane constitutional unit}.  The polyorganosilsesquioxane includes a constitutional unit represented by Formula (I) RaSiO3/2 {reading on silsesquioxane unit as siloxane constitutional unit of pending Claim 1} and a constitutional unit represented by Formula (II) RbSiO(ORc)] in a mole ratio of the constitutional unit represented by Formula (I) to the constitutional unit represented by Formula (II) of 5 or more.  
In Formula (I) where Ra is selected from an epoxy-containing group as substituted or unsubstituted aryl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, and a hydrogen atom.  
In Formula (II) Rb is selected from an epoxy-containing group, a substituted or unsubstituted aryl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, and a hydrogen atom; and Rc is selected from a hydrogen atom and a C1-C4 alkyl group {reading on epoxy-containing constitutional unit as siloxane constitutional unit for pending Claim 1}.  
The polyorganosilsesquioxane has a total proportion of the constitutional unit represented by Formula (1) and a constitutional unit represented by Formula (4) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, a variation of Formula II with R1 instead of Rb but both are epoxy containing groups, of 55% to 100% by mole based on the total amount (100% by mole) 
Given the higher relative amount or T3 like formula (1) with the ratio to T2 like formula (4) of 5 or more for the % by mole of 55 to 100 of the combination of formula (1) and formula (4), at values close to 100 mole % with the ratio of T3 to T2 more than 5 most of the 100 % would be T3 for an amount of at least 50 mole % of the totality of all siloxane constitutional units in the polysilsesquioxane {reading on an epoxy-containing constitutional unit in a proportion of 50 mole percent or more of the totality of all siloxane constitutional units in the silicone resin as in pending Claim 1}.  Also, with the ratio of T3 to T2 of 5 or more and the combination mole % of formulae (1) and (4) of 55% to 100% the range of formula (1) would at least overlap that of pending Claim 1 from a proportion of 50 mole % or more.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
The polyorganosilsesquioxane has a number-average molecular weight (“Mn”) of 1000 to 3000 {reading on the curable silicone resin has a Mn of 1000 to 3000 for pending Claim 1}.  Also ¶ 0145 and example 3 discloses that leveling agents like BYK-307 (supplied by BYK-Chemie GmbH, a leveling agent) are in the curable composition.  These disclosures render obvious Claim 1.  From ¶s 0168 and 0177 the hard coat layer may have a total luminous transmittance not limited, but of preferably 85% or more {reading on pending claim 1 range of 70% or more}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Regarding Claim 2, Kuwana is applied as to Claim 1 along with the disclosures of Claim 21 and ¶ 0036 that the polyorganosilsesquioxane has a mole ratio (a constitutional unit represented by Formula (I) a constitutional unit represented by Formula (ll); also referred to as a '"T3 to T2 ratio”) of the constitutional unit represented by Formula (I) (also referred to as a "T3 unit") to the constitutional unit represented by Formula (II) (also referred to as a ''T2 unit") of 5 or more.  (T3 unit) Formula (1) [RaSiO3/2]; (T2 unit) Formula (II) [RbSiO(ORc)], where in Formula (I) Ra represents an epoxy-containing group, a substituted or unsubstituted alkyl group and a hydrogen atom.  In Formula (II), Rb represents an epoxy-containing group, a substituted or unsubstituted alkyl group and a hydrogen atom and Rc represents a hydrogen atom and a C1-4 alkyl group,].  From a ratio of T3/T2 of 5 or more T2 and T3 are calculated to include 83.3(5/6) mole %, or more of T3 unit ([RaSiO3/2]).  From these disclosures Claim 2 is obvious from Kuwana.  
Regarding Claim 3, Kuwana is applied as to Claims 1-2 along with the disclosures of Claim 21 and ¶ 0036 the polyorganosilsesquioxane has a mole ratio (a constitutional unit represented by formula (l) a constitutional unit represented by aSiO3/2] and the (T2 unit) is Formula (II) [RbSiO(ORc)], where Formula (I), Ra represents an epoxy-containing group, a substituted or unsubstituted alkyl group or a hydrogen atom.  In Formula (II) Rb represents an epoxy-containing group, a substituted or unsubstituted alkyl group or a hydrogen atom; and Rc represents a hydrogen atom or a C1-C1 alkyl group.  These disclosures render obvious Claim 3. 
Regarding Claim 4, Kuwana is applied as to Claim 1 along with the disclosures of Claims 21-23 for the polyorganosilsesquioxane unit as a constitutional unit represented by Formula (1) R1SiO3/2 and comprising a constitutional unit represented by Formula (2) R2SiO3/2 and the epoxy group of R1 is a cycloaliphatic epoxy group in Formula (1a).  In Formula (I), R1 represents an epoxy-containing group, and for Formula (2) [R2SiO3/2] (2) R2 represents a substituted or unsubstituted alkyl group such as 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  These disclosures render obvious Claim 4.   
Regarding Claim 6, Kuwana is applied as to Claim 1 along with the disclosures of Claim 21 that the polyorganosilsesquioxane has a molecular weight dispersity of 1.0 to 3.0.  From these disclosures Claim 6 is rendered obvious from Kuwana.
Regarding Claim 7 Kuwana is applied as to Claim 1 along with the disclosures of ¶ 0126 that the curable composition may include epoxides 
Regarding Claim 8, Kuwana is applied as to Claim 7 along with the disclosures of ¶ 0127 that cycloaliphatic epoxides may be selected as the epoxy compound.  From these disclosures Claim 8 is rendered obvious from Kuwana.  
Regarding Claim 9, Kuwana is applied as to Claim 7 along with the disclosures of ¶ 0129 that cycloaliphatic epoxides may be selected as the epoxy compound.  From these disclosures Claim 9 is rendered obvious from Kuwana.  
Regarding Claim 11, Kuwana is applied as to Claim 4 along with the disclosures of Claim 23 of R1 as a group represented by Formula (la), a group represented by Formula (1b); a group .represented by Formula (lc); and a group represented by Formula (ld), Formulae (1a), (lb), (le), and (Id) expressed as follows:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , wherein R1a represents a straight or branched chain alkylene group, and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, wherein R1b represents a straight or branched chain alkylene group formula (1c),  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 wherein R1c represents a straight or branched chain alkylene group.  For Formula (1d) 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 R1d represents a straight or branched chain alkylene group.  From these disclosures Claim 11 is rendered obvious from Kuwana.  
Regarding Claim 12, Kuwana is applied as to Claim 7 along with the disclosures of ¶ 0126 that the curable composition may include cationically curable compounds (that may be referred to as "other cationically, curable compounds") other than the 
Regarding Claim 13 Kuwana is applied as to Claim 7 along with the disclosures of ¶s 0109 and 0143.  From ¶ 0109 the curable composition may contain the polyorganosilsesquioxane in a content of preferably from 70% by weight to less than 100 % by weight based on the total amount (100% by weight) of the curable composition excluding the solvent.  From ¶ 0143 the curable composition may contain the other cationically curable compounds in a content of preferably 50 %1 by weight or less (e.g., 0 to 50 % by weight) relative to the total amount (100 % by weight total amount of cationically curable compounds) of the polyorganosilsesquioxanes and the other cationically curable compounds.  From these disclosures Claim 13 is rendered obvious by overlapping amounts from Kuwana.  
Regarding Claim 16 Kuwana is applied as to Claim 1 along with the disclosures of ¶ 0257 1 g of the epoxy-containing polyorganosilsesquioxane and 15 mg of the trade name BYK-307 (supplied by BVK-Chemie GmbH, a leveling agent) and 14.6 mg of WPI-124 by Wako Pure Chemical Industries, Ltd. A photo acid generator was mixed to yield a curable composition (a hard coating solution).  Given that the total parts for 100 parts of the totality of the cationically curable silicone resin is 1000 + 1.5+4.6 = 1,016.1 
 Regarding Claim 17 Kuwana is applied as to Claim 1 along with the disclosures of ¶ 0109 that the curable composition may contain the polyorganosilsesquioxane in a content of preferably from 70%, by weight to less than 100 % by weight based on the total amount (100 % by weight) of the curable composition excluding the solvent.  From these disclosures Claim 17, is rendered obvious from Kuwana.  
Regarding Claim 18, Kuwana is applied as to Claim 1 along with the disclosures of ¶ 0167 that the hard coat layer may have a haze of preferably 1.5% or less, and more preferably 1.0 % or less.  The latter range is within that of the pending claim of less than 1.4%.  From these disclosures Claim 18 is rendered obvious from Kuwana.  
Regarding Claim 19, Kuwana is applied as to Claim 1 along with the disclosures of ¶s 0217-0218 that from (5) Flexibility (Cylindrical Mandrel Method the flexibility of the above-prepared hard coat film was evaluated using a cylindrical mandrel in conformity with JIS K 5600-5-1.  The results shown in Table 2 for examples 7-10 and 12-19 were all 40 mm or less as in the pending claim.  From these disclosures Claim 19 is rendered obvious from Kuwana.
Regarding Claim 20 Kuwana is applied as to Claim 1 along with the disclosures of ¶s 0212-0216 that (4) Scratch Resistance shows the hard coat layer surface in the above-prepared hard coat film was rubbed by l 00 reciprocating movements of a steel wool #0000 under a load of 1,000 g/cm2.  Whether and how many scratches were 
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as obvious over WO 2015-087686, Tsuji eta al. WO 2015-087686 from disclosures in the English language national phase application Kuwana evidenced by the article entitled “Cationically Photopolymerizable Epoxy-functionalized Thermoplastic Polysilsesquioxanes- Synthesis and Properties” Lee et al. RSC Adv., 4, 56532–56538, 2014, (hereinafter “Lee”) and evidenced by https://designerdata.nl/materials/plastics/thermo-plastics/cellulose-acetate, (hereinafter “designer data”) and https://www.engineeringtoolbox.com/polymer-properties-d_1222.html (hereinafter “toolbox”) and https://www.azom.com/article.aspx?ArticleID=1933, (hereinafter “atom”).  
For Claim 5, Kuwana is applied as to Claim 1 along with the disclosures of ¶s 0033, 0158, 0217 and 0218 and claims 21 and 25 disclosing excellent flexibility of a hard coat film and superior flex resistance confirmed from flex resistance evaluation.   Also, ¶ 0158 and claims 21 and 25 discloses the use of materials corresponding to the substrate recited in Claim 1 including triacetyl cellulose (i.e. cellulose acetate) and materials corresponding to the hard coat layer including cationic epoxy silsesquioxane.  

	Designerdata evidences that cellulose acetate (CA) has a Young’s modulus of 1600 MPa (1.6 GPa).  Toolbox evidences that CA has a Young’s modulus E of 1.4 GPa.  Evidence from azom is that polyethylene naphthalate (PEN) has a tensile modulus of 5 to 5.5 GPa for a biax film.  Given the evidence of surface modulus of photopolymerized epoxy-functional polysilsesquioxanes in the range from 5.4 to 8.9 GPa. and evidence from designerdata, toolbox and azom that cellulose acetate has Young’s modulus in the range of 1.4 to 1.6 GPa and PEN has a tensile modulus of 5 to 5.5 GPa, then the difference between the photopolymerized epoxy-functionalized polysilsesquioxanes hard coat layer of 5.4 to 8.9 and the Young’s modulus of CA is from 1.4 to 1.6 and for PEN is 5 to 5.5 is always less than 10.  Therefore Kuwana with the same substrate of CA or PEN and the same photopolymerized epoxy-functional hard coat layer as the same material from the evidence references implicitedly or inherently necessarily has 

Claim Rejections - 35 USC § 103
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as obvious over WO 2015-087686 from disclosures in the English language national phase application Kuwana in view of U.S. 2015/0275043, Kikuchi et al (hereinafter “Kikuchi”).   
Regarding Claims 10 and 14-15 Kuwana is applied as to Claim 1, however Kuwana does not expressly disclose a silicone or fluorine-containing leveling agent.    
Kikuchi directed to similar hard coats as Kuwana as disclosed in the abstract and ¶s 0001, 0009, 0080-0102 and 0122 a curable composition comprises a cationic curable silicone resin and a leveling agent, the cationic curable silicone resin comprises a silsesquioxane unit, has a monomer unit having an epoxy group in a proportion of not less than 50% by mol in a total monomer unit, and has a number average molecular weight of 1000 to 3000.  The curable composition (a hardcoat liquid or a hardcoat agent) is useful for a hardcoat film having desired abrasion resistance, transparency, or other properties or a hardcoat sheet as a glass substitute.  A silicone-series leveling agent and a fluorine-containing leveling agent may be preferable because they have a capability to reduce surface tension.  From ¶ 0087 the leveling agent may have a functional group such as a hydrolytically condensable group or a reactive group to and epoxy group in order to impart various functions.  From ¶s 0091 such groups include polyether and polyoxyethylene {reading on Claims 14-15}.  From ¶s 0164-0165 and 0202 Table I as the fluorine-containing leveling agent, a 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kuwana has a leveling agent for the purpose as an additive in the hard coat layer of epoxy-functional silicone with silsesquioxane units.  Kikuchi has a leveling agent of silicone or fluorine-containing leveling agents for the purpose of an additive in a hard coat layer of cationic curable silicone with silsesquioxane units and epoxy groups.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kuwana a hard coat film with a substrate of triacetyl cellulose or PEN with a hard coat layer on one side of the substrate the hard coat layer from cured product of a cationically curable silicone resin with silsesquioxane unit with epoxy-containing unit in 50 mole % or more of siloxane units and having a Mn of 1000-3000 and a leveling agent, as afore-described for Claim 1, where from Kikuchi having  leveling agent of silicone or a fluorine-containing leveling agent with polyoxyethylene for a hard coat layer with epoxy-containing silsesquioxane with epoxy as 50 % by mole of total units and a Mn of 1000-3000 is combined with or substituted for the leveling agent of Kuwana motivated to have the improvement of the surface smoothness, the transparency or luster ( external appearance), the sliding property, not only 
  Response to Arguments
Applicant’s arguments filed 12/01/2021have been fully considered and are persuasive regarding the prior rejection under 35 U.S.C. 112(b) but are not persuasive regarding the rejections under 35 U.S.C. 103.   
Applicants argue in Example 21 of Kuwana (paragraphs [0228]-[0229] of US publication) in which a TAC film is used as a substrate, the total luminous transmittance of the hard coat film is 41.22% (see Table 3 on page 23 of US equivalent). Also, in Example 24 of Kuwana in which a PEN film is used as a substrate, the total luminous transmittance of the hard coat film is 39.82%. In other words, there is no disclosure in Kuwana that a triacetyl cellulose substrate, a polyimide substrate, or a poly( ethylene naphthalate) substrate is used as a substrate of a hard coat film, and that the total luminous transmittance of a hard coat film is 70% or more as instantly claimed.  Further Applicants argue in Examples 7 to 46 (starting at paragraph [0197]) of Kuwana which are Examples of a hard coat film, the total luminous transmittance is 41.22% or less in only two Examples (i.e., Example 21 using a PEN film as a substrate and Example 24 using a PEN film as a substrate). In most of the other Examples, the total luminous transmittance is 90% or more. 
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including 
Applicants argue that the hard coat film according to the present invention has high surface hardness and transparency, and still offers elastic behaviors, workability, and flexibility at excellent levels.  ( see paragraph [0021] on page 7). 
In response Applicants do not address the disclosure of Kuwana that the hard coat has high flexibility (See abstract). 
Applicants submit that the hard coat films produced in Applicant's inventive Examples (see present specification) achieved the pencil hardness of 8H or higher, the total luminous transmittance of 88% or more, and 2mmφ in the mandrel test. See Tables 1 and 2 (pages 110-111 ).  Paragraph [0210] discusses how surface hardness (pencil hardness) was measured.  Kuwana does not disclose the above-mentioned effects of having both high surface hardness and transparency when using a flexible substrate film, which is exhibited by the hard coat film of the present invention (see claim 1 herein).  Accordingly, the effect is the remarkable effect which could not be expected in this art, even in view of Kuwana, Lee and/or Kikuchi.  Applicants further refer to Table A for additional evidence of total luminous transmittance.  Applicants conclude, besides not disclosing all claimed features, the present invention is novel and non-obvious over Kuwana because the invention provides a remarkable effect that is unpredictable from Kuwana by the features that are not described or suggested in Kuwana.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pencil hardness of 8H or higher, the total luminous transmittance of 88% or more, and 2mmφ in the mandrel test.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further the additional experiments of Table A should be submitted as an affidavit or declaration as to how the examples were obtained and conducted.  For instance are the examples of Table A were the luminous transmittance values for just the hard coat film as in examples 1-15 of Tables 1-2 of the application or hard coat films on different substrates.  
Further in response the examples 1-15 are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of siloxane constitutional units, types, molecular weights and amounts or mole percent thereof or 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787